Title: From George Washington to Samuel Washington, 18 October 1776
From: Washington, George
To: Washington, Samuel



Dear Brother,
Heights of Haerlem 18th Oct. 76.

Your Letter of the 26th Ulto intended to have come by Captn Thomas Rutherford was delivered to me by Mr Vale. Crawford who will also be the bearer of this Letter to you.
I wrote you last Week under cover to Lund Washington (who I desired to forward it by a safe hand) a long Letter, containing a full Acct of our Matters in this Quarter; to this, & the bearer, I must refer you for further particulars; as the present critical Situation of our Affairs scarce allows me time to read, much less to write Letters, althô I have no pleasure or gratification here equal to that of hearing from my friends.
We are, I expect, upon the Eve of something very important; what may be the Issue; Heaven alone can tell, I will do the best

I can, and leave the rest to the supreme direction of Events. My sincere good wishes attend you, and my Sister and Family and all friends and be assured that with the most unfeigned Love I am and ever shall be Yr Affecte Brother

Go: Washington

